Title: To Benjamin Franklin from ——— Sutaine de Bourez[?], 16 May 1778: résumé
From: Sutaine de Bourez, ——
To: Franklin, Benjamin


<Paris, May 16, 1778, in French: When I paid you my respects in Passy several days ago, you asked for a memorandum about what is due me from the estate of my nephew, Du Coudray. I am asking only for the papers that I am told were in a particular trunk; I have the best right to them because we often worked closely together. His other effects belong to his brothers and are not my concern. If this trunk can be found and set aside, I wish you would send it to M. Gribeauval, who will accept and forward it.>
